Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-2, drawn to an isolated protein comprising a sequence selected from the group consisting of SEQ ID NOs:1-1233 and 2228-2638, classified in CO7K14/00.

II.	Claim 3, drawn to an isolated nucleic acid comprising a sequence selected from the group consisting of SEQ ID NO:1234-2227, a sequence encoding a protein comprising a sequence selected from the group consisting of SEQ ID NOs:1-1233 and 2228-2638, and complements thereof, classified in A16K48/00.

III.	Claim 4, drawn to RNAi and antisense polynucleotides that specifically bind nucleic acids of group II, classified in C12N15/1137.

IV.	Claims 5-10, drawn to antibodies that specifically bind proteins of group I, classified in C07K16/00.

V.	Claims 11, 12, and 17, drawn to methods comprising administering and contacting cells with antibodies of group IV, classified in A61K39.

VI.	Claim 13, drawn to methods comprising administering and contacting cells with RNAi or antisense of group III, classified in C12N15/11.

It is noted that the claims of the instant application have been determined to include linking claims.  Claim 16 link(s) inventions VII-VIII, as set forth below. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s), claim 16. Upon the allowance of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise including all the limitations of the allowable linking claim(s) will be entitled to examination in the instant application. Applicant(s) are advised that if any such claim(s) depending from or including all the limitations of the allowable linking claim(s) is/ are presented in a continuation or divisional application, the claims of the continuation or divisional application may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 44 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

VII.	Claims 14 and 20, as specifically drawn to methods of detecting a protein of group I, classified in G01N33/53.

VIII.	Claim 15, as specifically drawn to a method of detecting a nucleic acid of group II, classified in class C12Q1/68.

IX.	Claims 18-19, drawn to methods of screening agents comprising contacting a protein of group I or a cell expressing said protein with an agent and assaying for whether the agent binds to the protein or modulates the function, activity, or expression of the protein and a composition identified by said methods, classified in G01N.

The inventions are distinct, each from the other because of the following reasons:
The inventions of Groups I-IV represent separate and distinct products which are made by materially different methods, and are used in materially different methods which have different modes of operation, different functions and different effects.
The DNA of groups II-III is related to the protein of group I by virtue of the fact that DNA codes for protein.  The DNA molecule has utility for the recombinant production of protein in a host cell.  Although the DNA and the protein are related, since the DNA encodes protein, they are distinct inventions because the protein product can be made by other and materially distinct processes, such as purification from the natural source.  Further, DNA can be used for processes other than the production of protein, such as nucleic acid hybridization assays.
Furthermore, searching the inventions of groups II-III and I together would impose a serious search burden.  In the instant case, the search of the polypeptides and polynucleotides are not coextensive.  The inventions of groups I-III have a separate status in the art as shown by their different classifications.  In cases such as this one where descriptive sequence information is provided, the sequences are searched in appropriate database.  There is search burden also in the non-patent literature.  Prior to the concomitant isolation and expression of the sequences of interest there may be journal articles devoted solely to polypeptides which would not have described the polynucleotide.  Similarly, there may have been “classical” genetics papers which had no knowledge of the polypeptide but spoke to the gene.  Searching, therefore is not coextensive.  A search of the nucleic acid molecules of groups II-III would require an oligonucleotide search, which is not likely to result in relevant art with respect to the polypeptide of group I.  As such, it would be burdensome to search the inventions of groups I-III.
The polypeptide of group I and the antibody of group IV are patentably distinct for the following reasons:
While the inventions of both group I and group IV are polypeptides, in this instance the polypeptide of group I represents a purified polypeptide comprising a disclosed SEQ ID NO, whereas the polypeptide of group IV encompasses antibodies including IgG which comprises 2 heavy and 2 light chains containing constant and variable regions, and including framework regions which act as a scaffold for the 6 complementarily determining regions (CDR) that function to bind an epitope.  Thus the polypeptide of group I and the antibody of group IV are structurally distinct molecules; any relationship between a polypeptide of group I and an antibody of group IV is dependent upon the correlation between the scope of the polypeptide that the antibody binds and the scope of the antibodies that would be generated upon immunization with the polypeptide.  In this case, the polypeptide of group I contains potentially hundreds of regions to which an antibody may bind, whereas the antibody of group IV is defined in terms of its binding specificity to a small structure.  Furthermore, searching the inventions of group I and group IV would impose a serious search burden.  The inventions have separate status in the art as shown by their different classifications.  A polypeptide and an antibody which binds to the polypeptide require different searches.  An amino acid sequence search of the full-length protein is necessary for a determination of novelty and unobviousness of the protein.  However, such a search is not required to identify the antibody of group IV.  Furthermore, antibody which binds to an epitope of a polypeptide of group I may be known even if a polypeptide of group I is novel.    In addition, the technical literature search for the polypeptide of group I and the antibody of group IV are not coextensive, e.g., antibodies may be characterized in the technical literature prior to discovery of or sequence of their binding target.
The polynucleotide of groups II-III and the antibody of group IV are patentably distinct for the following reasons:
The antibody of group IV includes, for example, IgG molecules which comprise 2 heavy and 2 light chains containing constant and variable regions, and including framework regions which act as a scaffold for the 6 complementarily determining regions (CDRs).  Polypeptides, such as the antibody of group IV which are composed of amino acids, and polynucleotides, which are composed of nucleic acids, are structurally distinct molecules; any relationship between a polynucleotide and polypeptide is dependent upon the information provided by nucleic acid sequence open reading frame as it corresponds to the primary amino acid sequence of the encoded polypeptide.  In the present claims, a polynucleotide of groups II-III will not encode an antibody of group IV, and the antibody of group IV cannot be encoded by a polynucleotide of groups II-III.  Therefore, the antibody and polynucleotide are patentably distinct.  
The antibody and polynucleotide inventions have a separate status in the art as shown by their different classifications.  Furthermore, searching the inventions of group II-IV would impose a serious search burden since a search of the polynucleotides of groups II-III would not be used to determine the patentability of any antibody of group IV, and vice-versa.
The inventions of groups V-IX are materially distinct methods which differ at least in objectives, method steps, reagents and/or dosages and/or schedules used, response variables, and criteria for success.  Each group would require different searches in the literature, in part, due to the different classifications of each group.  Searching all the methods would be unduly burdensome because each search would require different searches in the literature that would not necessarily be co-extensive.  Further, examining each method requires the consideration of different patentability issues.
Inventions IV and V are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the antibody of group IV can be used in the materially different process of affinity chromatography.
Inventions III and VI are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the antisense and the RNAi of group III can be used in the  materially different process of affinity chromatography.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Species
This application contains claims directed to patentably distinct species of products and methods represented by distinct SEQ ID NOs.  Each SEQ ID NO represents a distinct product or method. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-20 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Species
Group IX contains claims directed to patentably distinct species of methods of screening comprising contacting either a protein of claim 1 or a cell expressing said protein with an agent and assaying for whether the agent (1) binds to the protein, (2) modulates the function of the protein, (3) modulates the activity of the protein, or (4) modulates the expression of the protein. To elect a single species, Applicant must identify whether agents are to be (1) contacted with a protein of claim 1 or (2) contacted with a cell expressing said protein.  Applicant must further identify which of the following four assays are to be performed by the elected species: assaying for whether the agent (1) binds to the protein, (2) modulates the function of the protein, (3) modulates the activity of the protein, or (4) modulates the expression of the protein.  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 18-19 are generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E AEDER whose telephone number is (571)272-8787. The examiner can normally be reached M-F 9am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642